326 S.W.3d 854 (2010)
STATE of Missouri, Respondent,
v.
Kerry GREEN, Appellant.
No. ED 93965.
Missouri Court of Appeals, Eastern District, Division Five.
December 14, 2010.
Craig A. Johnston, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. MacKelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kerry Green (Defendant) appeals the judgment of conviction entered after a jury found him guilty of one count of murder in the second degree, one count of robbery in the first degree, and two counts of armed criminal action. Defendant claims the trial court erred in: (1) denying his motion for judgment of acquittal for first-degree robbery and felony murder; (2) denying his motion to sever Defendant's trial from that of a codefendant; (3) overruling his objection to the admission of evidence relating to the circumstances surrounding Defendant's arrest; and (4) prohibiting Defendant from presenting evidence that, a few days prior to the charged crimes, a codefendant shot at the codefendant's girl-friend.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).